SUTIN, Judge (dissenting). I dissent. I dissent for the reasons set forth in Tapia v. Human Services, No. 4901, decided July 14, 1981, certiorari granted August 28, 1981, which was the basis for my dissent in Martin v. Human Services, No. 4846, decided August 4, 1981, certiorari granted August 28, 1981. The Fair Hearing Decision rendered by the New Mexico Department of Human Services is void. I also dissent because the Fair Hearing Decision is arbitrary, capricious and otherwise not in accordance with law. Roe v. Ray, 551 F.2d 241 (8th Cir. 1977); Martinez v. Trainor, 435 F.Supp. 440 (D.C.Ill.1976); Lund v. Affleck, 388 F.Supp. 137 (D.C.R.I. 1975); Allen v. Hettleman, 494 F.Supp. 854 (D.C.Md.1980). Contra, Reyes v. Blum, 78 A.D.2d 1001, 433 N.Y.S.2d 912 (1980). In Lund the court said: The minor mother’s right to economic assistance, as statutorily paid to adult mothers, for support of that exquisite possession of a child should stand in no different posture. As the state must cope with immature and emotionally unstable adult mothers so it must be with like minor mothers. [388 F.Supp. 141.] Social reasons were also set forth why unwed mothers under 18 years of age should receive these benefits. “If a young mother is too immature to handle an AFDC grant, the payments may be made to a ‘protective payee’ under 42 U.S.C. § 606(b) rather than denying or reducing the benefits available for the mother and her child.” Martinez [435 F.Supp. 445]. The decision stated: The client does not meet the criterion of emancipation pursuant to Department regulation 221.81. Emancipation is not mentioned as a factor in the eligibility of the parent or caretaker relative as found in § 221.81(B)-(E); it is only mentioned in determining the eligibility of dependent children. Miss Melton does not seek the status of a dependent child. She seeks eligibility as a parent or caretaker relative of a dependent child. She meets the eligibility requirements of a parent of a dependent child and should, therefore, be included in the budget group for that child. To deny a 17 year old pregnant minor unwed mother who may become 18 years of age when the child is born, and grant assistance to an 18 year old adult unwed mother who is pregnant, challenges reason and common sense. It also challenges the sociological aspects of the Social Security Act. The Fair Hearing Decision should be reversed.